 



Exhibit 99.1
INDEMNITY AGREEMENT

     
BETWEEN
  NOVELIS INC., a corporation incorporated under the laws of Canada (hereinafter
referred to as “Novelis”)  
AND
   
 
  (hereinafter referred to as the “Director”)  

     IN CONSIDERATION of the Director consenting to act as a director of Novelis
or acting as a director of another entity at Novelis’s request, Novelis agrees
that it shall indemnify the Director in accordance with the conditions provided
in this Agreement.

1.   The terms “liability” and “expense” shall include, but shall not be limited
to, costs, charges, counsel fees and disbursements, and amounts paid to settle
claims, actions, suits or proceedings or to satisfy judgements, fines or
penalties incurred by or on behalf of the Director in respect of a claim,
action, suit or proceeding as defined below.

2.   The terms “claim, action, suit or proceeding” shall include any claim,
action, suit or proceeding (whether civil, criminal, administrative,
investigative or other, and whether brought by or on behalf of Novelis or
otherwise) or any threat thereof, involving the Director or to which the
Director is made party by reason of being, or having been, a director of Novelis
or acting as a director of another entity at Novelis’ request.

3.   Except in respect of a claim, action, suit or proceeding by or on behalf of
Novelis or such other entity, Novelis shall to the maximum extent permitted by
applicable law indemnify the Director against any and all liability and in
accordance with Article (6), advance moneys to the Director for the costs,
charges and expenses of a proceeding referred to in Article (2) that may
reasonably be incurred by the Director in respect of any claim, action, suit or
proceeding, provided that the Director:

  (a)   acted honestly and in good faith with a view to the best interests of
Novelis or as the case may be, to the best interests of the other entity for
which he acted as a director at Novelis’s request; and     (b)   in the case of
a criminal or administrative action or proceeding that is enforced by a monetary
penalty, had reasonable grounds for believing that his conduct was lawful.

4.   In respect of a claim, action, suit or proceeding by or on behalf of
Novelis or such other entity, Novelis shall to the maximum extent permitted by
applicable law, with the approval of a court of competent jurisdiction, where
such approval is required, indemnify the Director against any and all liability
and in accordance with Article (6), advance moneys to the Director for the
costs, charges and expenses that may reasonably be incurred by the Director in
connection therewith, provided that the Director fulfils the conditions set out
in subparagraphs (a) and (b) of Article 3, as applicable.





--------------------------------------------------------------------------------



 



5.   Where indemnity is sought in respect of a claim, action, suit or proceeding
against the Director by or on behalf of Novelis, Novelis shall, where such
approval is required at the request of the Director, seek approval of a court of
competent jurisdiction to pay same.

6.   If, prior to the final disposition of any claim, action, suit or
proceeding, the Director wishes to be reimbursed for expenses incurred or wishes
to be advanced monies to cover related costs, charges and expenses, then, upon
the application of the Director to Novelis and upon receipt of an undertaking by
the Director to repay such amount should it be determined upon such final
disposition that the Director was not entitled to indemnification, Novelis shall
reimburse such expenses or shall advance monies to the Director to cover the
costs, charges and expenses of the proceeding.

7.   If any income tax is deemed by any taxation authority to be payable by the
Director by reason of:

  (a)    the value to the Director of the undertaking by Novelis herein
contained, and/or     (b)   any indemnity payment actually made to the Director
hereunder,     then, Novelis shall, upon notice to such effect, pay to the
Director such amount or amounts as shall be necessary to save the Director
harmless from the burden of such income tax and any other income tax paid
consequent to the operation of this Article 7.     In the event that the
Director is assessed for income tax as aforesaid and Novelis makes any payment
to the Director pursuant to this Article, the Director agrees to take any steps
necessary to enable Novelis to contest, at its expense, the assessment of income
tax.

8.   The rights of indemnification provided in this Agreement shall be in
addition to any rights to which the Director may otherwise be entitled by
statute, by-law, agreement, vote of shareholders of Novelis or otherwise.

9.   In the event that this Agreement would otherwise be held inoperative as
providing for indemnity to an extent greater than that permitted under the
provisions of the Canada Business Corporations Act, then those of its terms
which would be so affected shall be construed so as to provide indemnity to the
maximum extent permitted by the said Act.

10.   This Agreement may not be amended or modified in any manner except by a
written agreement executed by the Director and Novelis.

11.   This Agreement shall be binding on Novelis, its successors and assigns and
shall ensure to the benefit of the Director and the legal representatives,
heirs, successors and assigns of the Director and shall continue notwithstanding
that the Director has ceased to be a Director of Novelis or has ceased to act as
a director of another entity at Novelis’s request.

12.   This Agreement replaces any and all previous agreements by the parties
hereto in relation to the subject matter hereof.

13.   The parties hereto declare that they require that this Agreement and any
related documents be drawn up and executed in English.



2



--------------------------------------------------------------------------------



 



14.   This Agreement shall be governed by and construed in accordance with the
laws of Ontario, without regard to conflict of law rules.

     IN WITNESS WHEREOF the parties hereto have duly executed this Agreement on
the dates indicated below.
NOVELIS INC.

     
By: ______________________________________
  By: ______________________________________
      Leslie J. Parrette, Jr.
   
      General Counsel, Corporate
   
      Secretary and Compliance Officer
     
Date:
  Date:

3